Citation Nr: 1759601	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a disability of the left foot toes.

2.  Entitlement to service connection for a right wrist/hand disability.

3.  Entitlement to service connection for a right eye disability with vision loss.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veteran

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from June 1974 to June 1978, with additional service while a member of the Army Reserves from 1982 to 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In March 2015 the Board reopened the claims for service connection for a disability of the left foot toes, a right wrist/hand disability, a right knee disability, and a right eye disability.  These claims, along with the claims for service connection for a left knee disability, a right shoulder disability, a lumbar spine disability and a cervical spine disability, were remanded for additional development.  

The Veteran provided testimony before a Veterans Law Judge at a Board videoconference hearing in December 2014.  The Veterans Law Judge who conducted the December 2014 hearing is no longer employed by the Board.  The Veteran was informed of this and his option for another Board hearing in a letter sent in June 2017.  Additionally, the Board in March 2015 remanded the claim for service connection for a cervical spine disorder to schedule a hearing before the Board.  In June 2017 the Veteran withdrew his request for a hearing before a member of the Board.

During the pendency of the appeal, in a March 2016 rating decision the Appeals Management Center (AMC) granted service connection for right knee degenerative joint disease and assigned a disability rating of 10 percent, effective December 5, 2008.  Since the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

A review of the claims file shows that in January 2013 the AOJ obtained treatment records associated with the Veteran's disability claim from the Social Security Administration (SSA).  Review of these records reflected that SSA denied the Veteran's claim for disability benefits in May 2012.  However, in May 2017 the Veteran reported that he had been found disabled by the SSA effective September 2015.  He submitted a letter from the SSA dated in April 2017 regarding his Social Security Income (SSI) payments. 

There is a difference between Social Security disability benefits and SSI.  SSA disability benefits are based on a claimant's age, employment history, and disability.  42 U.S.C. § 423; 20 C.F.R. §§ 404.1505, 404.1520.  SSI benefits are based on age, disability, and income and resource limits.  42 U.S.C. § 1382; 20 C.F.R. § 416.920.  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Although the AOJ has already obtained some of the Veteran's SSA records, as it appears that the Veteran has subsequently been granted SSI benefits based on his disabilities, on remand, the AOJ should obtain the final determination in the Veteran's claim for SSI disability benefits as well as any updated treatment records on which the final decision was based. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration for the  purpose of obtaining all additional medical records  relied upon and any final decision made in conjunction with the Veteran's claim for Supplemental Security Income disability benefits.  All such available documents should be associated  with the claims folder.  Any negative responses must  be documented

2.  After the above development has been completed, and any other development deemed necessary,  readjudicate the Veteran's claims.  If any benefit  sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond  thereto. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




